SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of:July, 2007 Commission File Number:001-33526 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. (Name of Registrant) 2740 Pierre-Péladeau Avenue Suite H200 Laval, Québec CanadaH7T 3B3 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Date:July 17, 2007 By: /s/ Henri Harland Name: Henri Harland Title: President and Chief Executive Officer EXHIBIT Exhibit Description of Exhibit 99.1 Press Release
